Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered. Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are pending and under examination.

Withdrawn Rejections
	The rejection(s) under §103 are withdrawn. The amendments have removed treatment of stroke and the previous rejections of record did not explicitly articulate a reason to find treatment of TBI obvious.
 
	Current Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yednock (US 20170152309; previously cited) in view of Muizelaar (form 892) and further in view of Hammad (form 892).
Regarding claim 1, Yednock teaches an antibody Fab fragment that binds to C1q (claim 1). This meets the limitations of an antibody that inhibits C1q; see instant definition of “antibody” which includes antibody fragments (p.46 L19-22). Yednock teaches using an anti-C1q antibody to inhibit synapse loss, specifically excessive synapse loss. Further, Yednock teaches many specific examples of this (paragraphs 37-38), including specific neurodegenerative diseases associated with the loss of synapses or nerve connections (paragraph 37; claims 1, 31, 32, and 37). 
Yednock does not explicitly disclose TBI. However, Yednock does note the relevance of the inappropriate activation of the complement system in ischemia-reperfusion injury (paragraph 2). Further, Yednock teaches the anti-C1q therapy as treating “brain injury” (paragraph 9) as well as the increase of C1q after brain injury (paragraph 97).
Muizelaar teaches that traumatic brain injury is a brain injury (severe head injury). Muizelaar also teaches that TBI is an ischemia-reperfusion-type injury (title).
Hammad also teaches TBI is a brain injury: “TBI is defined as damage to the brain resulting from an external force that causes the brain to move quickly within the skull” (p.1 C1). Hammad also teaches the complement system plays a role in the inflammatory reaction, which is a primary contributor to the injury in TBI (abstract). Specifically, Hammad teaches that microglia exist in either the M1 state—which 
One of ordinary skill in the art at the time of filing would have found it obvious to utilize the method of Yednock (administering anti-C1q antibody) to treat TBI. TBI is a brain injury characterized by ischemia-reperfusion and deleterious activation of the complement system, while the method of Yednock is one of treating brain injury, in particular ischemia-reperfusion injuries and those which would benefit from inhibited C1q. Thus, while not explicitly naming TBI as the “brain injury”, one would have had a reasonable expectation of success in using Yednock’s method to treat TBI because Yednock teaches the method treats brain injury as well as pathologies present in TBI. This is further reinforced by Yednock’s discussion of the relevance of the complement system to ischemic injuries, while Muizelaar teaches that TBI is such an ischemic event and Hammad teaches the relevance of the complement system in TBI.
Concluding that it would have been obvious to treat TBI using the method of Yednock, it would also have been obvious to use the means Yednock discloses, e.g., using an anti-C1q Fab antibody.
Regarding claim 2, Yednock does not explicitly disclose treatment within the first 4 weeks of a brain injury. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). “[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)).
Such is the case here. Where the only difference between the prior art and the instant claim is in an explicit timing requirement which represents no more than optimization of the prior art drug timing, such optimization would have been obvious. Further, as taught by Muizelaar, the ischemia and ischemia-reperfusion damage occurs “in the first few hours after injury” (p.1014), suggesting treating TBI within hours of the injury, which is within the first four weeks after the injury.

Regarding claim 6, inhibition of synapse loss is one means by which the treatment functions according to Yednock; see e.g., paragraphs 9, 166.
Regarding claim 10, Yednock teaches the agent is a C1q antibody (above).
Regarding claim 11, Yednock teaches these functions of the antibody (paragraph 31). Moreover, administering the same agent (anti-C1q antibody) to the same subject (one suffering TBI) must achieve the same results absent evidence to the contrary. See Integra decision previously discussed in Office Action mailed 12/7/20.
Regarding claim 12, as above, administering the same agent (anti-C1q antibody) to the same subject (one with TBI) must achieve the same results absent evidence to the contrary.
Regarding claim 17, as above, administering the same agent (anti-C1q antibody) to the same subject (one with TBI) must achieve the same results absent evidence to the contrary. Further, Yednock teaches this is one of the mechanisms by which the method functions (paragraph 9: “neutralizing the activity of complement factors such as C1q”).
Regarding claim 18, see rejection of claim 11; for example, paragraph 31 of Yednock teaches the disruption of C1q binding to an autoantibody and C1q binding to C1r.
Regarding claim 19, Yednock discloses the inhibition of the same biological activities, e.g., synapse loss (paragraph 32).
Regarding claim 23, Yednock teaches the antibody is a Fab fragment (claim 1), which meets the limitations of an antibody fragment.
Regarding claim 24, Yednock teaches the antibody is a Fab fragment (claim 1).
Regarding claim 27, Yednock teaches the antibody has a light chain of SEQ ID NO: 2. This sequences comprises SEQ ID NOs: 5, 6, and 7 within the HVR (CDR) of the chain.
Regarding claim 28, Yednock teaches the antibody has a heavy chain of SEQ ID NO: 1. This sequences comprises SEQ ID NOs: 9, 10, and 11 within the HVR (CDR) of the chain.


    PNG
    media_image1.png
    274
    662
    media_image1.png
    Greyscale


	Regarding claims 31 and 32, Yednock SEQ ID NO: 1 comprises a sequence 100% identical to instant SEQ ID NO: 33 as depicted below:

    PNG
    media_image2.png
    301
    722
    media_image2.png
    Greyscale

Therefore, claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10723788 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody meeting the criteria of the most specific anti-Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. The utility disclosed in ‘788 for these antibodies is both in treatment of synapse loss including in subjects suffering ischemia-reperfusion injury, (see discussion of ‘309 above, which is the PgPub of the reference patent). Given this utility, the specific treatment of TBI within 4 weeks would have been obvious for the same reasons as articulated above.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-57 of copending Application No. 16911954 (reference application) in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to inhibiting synapse loss using an antibody (SEQ ID NOs: 1 and 2) with the same claimed functions, meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32). Treating TBI would have been obvious for the reasons articulated above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9708394 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32; see reference claims 1(b), 2, 3). The instant methods are not claimed in the reference patent. However, see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. The utility disclosed in ‘394 for these antibodies is both in treatment of .

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10227398 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to inhibiting synapse loss using an antibody (SEQ ID NOs: 1 and 2) with the same claimed functions, meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32). Treating TBI would have been obvious for the reasons articulated above.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10590190 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32; see reference claims 1(b), 2, 3). The instant methods are not claimed in the reference patent. However, see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. The utility disclosed in ‘394 for these antibodies is both in treatment of synapse loss (see e.g., C34, C55). Given this utility, the specific treatment of TBI within 4 weeks would have been obvious for the same reasons as articulated above.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10316081 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32; see reference claims 1(b), 2, 3). The instant Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. The utility disclosed in ‘394 for these antibodies is both in treatment of synapse loss (see e.g., C34, C55). Given this utility, the specific treatment of TBI within 4 weeks would have been obvious for the same reasons as articulated above.

Response to Arguments
Applicant’s arguments filed 8/31/21 with respect to the rejection(s) of the claim(s) under §103 have been fully considered and are persuasive. Applicant persuasively argues that the combination of Yednock and ScienceDaily did not make treatment of TBI obvious.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above. The newly cited art, in combination with Yednock, would have rendered the claims obvious.
Applicant argues that at the time of filing, others did not know of the role of the complement pathway in TBI and so would not have treated TBI by inhibiting the complement system. This is unpersuasive because a) this is not true (see Hammad) and b) discovery of a mechanism by which a treatment functions does not make an otherwise obvious treatment non-obvious. Recognizing another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, even without Hammad, Yednock teaches anti-C1q antibodies treat ischemia-reperfusion and Muizelaar teaches TBI is such an injury.
Regarding the double patenting rejections, the arguments are the same as above: that the previous rejections did not teach TBI. However, the new rejections necessitated by Applicant’s amendments fully address this deficiency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649